Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendments, filed April 16, 2021, have been entered. Claims 5, 7, 8, 10-12, 14, 15, 19, 23, and 28 have been amended. Claims 13, 29, 21-81, and 83-89 have been cancelled. Claims 1-12, 14-28, 30, and 82 are currently pending in the application.

Claim Objections
Claim 30 is objected to because of the following informalities:
In claim 30, lines 1 and 2, “border skit” should read “border skirt”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the border" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed “the border” was intended to refer to “the border skirt” of claim 1.
Claim 24 recites the limitation "extended fabric" in line 2.  It is unclear if this term was intended to refer to the “fabric extending” from the top panel. For examination purposes, it is assumed the fabric extending from the top panel and the extended fabric refer to the same fabric. Examiner recommends the language “fabric extending therefrom and said fabric includes…” Claims 25-27 are additionally rejected by virtue of their dependence on claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14-22, 28, 30, and 82 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner (U.S. Publication No. 2021/0251391).
Regarding claim 1, Wagner discloses a mattress assembly 20 comprising: a support core 22; and a cover subassembly 21 including a plurality of filler layers 56, 58, 62, 64 secured within a cushioned panel 24 and a drape 26 extending from the panel 24; wherein the drape 26 includes a skirt 46 secured about sidewalls of the core 22 (Figures 1A-B and paragraphs 0032-0033).
Regarding claim 2, Wagner discloses the subject matter as discussed above with regard to claim 1. Wagner further discloses wherein said drape 26 further includes a cover extension 28 extending outward of the skirt 46, relative to the cushioned panel 24, to at, least partially, cover an underside of the mattress 20 and securing, at least partly, the drape 26 (Figures 1B and 7, paragraph 0037).
Regarding claim 3, Wagner discloses the subject matter as discussed above with regard to claims 1 and 2. Wagner further discloses wherein said cover extension 28 is secured beneath said core 22 (Figures 1B and 7 and paragraphs 0032 and 0037).
Regarding claim 4, Wagner discloses the subject matter as discussed above with regard to claims 1 and 2. Wagner further discloses wherein said cover extension 28 covers the entirety of said underside (Figures 1B and 7 and paragraphs 0032 and 0037).
Regarding claim 5, Wagner discloses the subject matter as discussed above with regard to claims 1 and 2. Wagner further discloses wherein said cover extension 28 is secured beneath said mattress 20 to encase said mattress 20 within said cover subassembly 21 (Figures 1B and 7 and paragraph 0037).
Regarding claim 6, Wagner discloses the subject matter as discussed above with regard to claims 1, 2, and 5. Wagner further discloses wherein said cover extension 28 is zippered (via zipper 30, Figures 1B and 7 and paragraphs 0032 and 0037).
Regarding claim 7, Wagner discloses the subject matter as discussed above with regard to claims 1 and 2. Wagner further discloses wherein said cover extension 28 includes a drape margin (see annotated Figure 7, below) extended beyond the sidewalls of the core 22 and fitted adjacent the underside of the core 22 (see annotated Figure 7, below, and additionally see Figure 1B and paragraph 0037). 

    PNG
    media_image1.png
    243
    563
    media_image1.png
    Greyscale

Regarding claim 8, Wagner discloses the subject matter as discussed above with regard to claims 1, 2, and 7. Wagner further discloses wherein said cover extension 28 includes an extended flap 110 secured, beneath the underside of the core 22, to sections of said drape margins (see annotated Figure 7, above) to secure the cover extension 28 beneath the core underside and encase the core 22 (see annotated Figure 7, above, and see Figure 1B and paragraphs 0032 and 0037).
Regarding claim 9, Wagner discloses the subject matter as discussed above with regard to claims 1, 2, 7, and 8. Wagner further discloses wherein cover extension 28 is detachably fastenable (via zipper 30, Figures 1B and 7 and paragraphs 0032 and 0037).
Regarding claim 10, Wagner discloses the subject matter as discussed above with regard to claim 1. Wagner further discloses wherein said drape 26 is joined to the cushioned panel 24 by a tape edge 84 (Figure 1B and paragraph 0034).
Regarding claim 11, Wagner discloses the subject matter as discussed above with regard to claim 1. Wagner further discloses wherein said drape 26 further includes a tape edge 84 defining a margin interface of the border skirt 46 and an underside cover extension 28 commonly joined with the border skirt 46 (Figure 1B and paragraph 0034).
Regarding claim 12, Wagner discloses the subject matter as discussed above with regard to claim 1. Wagner further discloses wherein the cushioned panel 24 includes a tape edge 84 closed about edges of one or more layers 56 and 64 of the cushioned panel 24 (Figure 1B and paragraph 0034).
Regarding claim 14, Wagner discloses the subject matter as discussed above with regard to claim 1. Wagner further discloses wherein said drape 26 is invertible between a first disposition wherein said drape 26 receives said core 22 (shown in Figures 1A-B) and a second disposition 114 wherein said drape 26 is extended about said cushioned panel 24 (as discussed in paragraph 0037 and see Figure 7).
Regarding claim 15, Wagner discloses the subject matter as discussed above with regard to claim 1. Wagner further discloses wherein said drape 26 is pivotable about an edge 84 adjacent said cushioned panel 24 to extend about said cushioned panel 24 (as shown in disposition 114 of Figure 7 and discussed in paragraph 0037) and pivotable about said edge 84 to extend about said core 22 (as shown in Figures 1A-B).
Regarding claim 16, Wagner discloses a method of forming a mattress 20 comprising the steps of: providing a cover assembly 21 including a top panel 24 having one or more filler layers 58, 62, 63, 64 and a drape 26 fixed to the cover assembly 21 (Figure 1A-B and paragraph 0032); juxtaposing the cover assembly 21 with a supporting core 22 having a topside, an underside, and sidewalls therebetween (Figure 9 and paragraph 0039); and extending the drape 26 to integrate the core 22 with the cover assembly 21 to form a mattress 20 (Figure 9 and paragraph 0039).
Regarding claim 17, Wagner discloses the subject matter as discussed above with regard to claim 16. Wagner further discloses wherein said extending includes fastening the drape 26 to the core 22 (via zipper 30, paragraphs 0032 and 0039 and see Figure 9).
Regarding claim 18, Wagner discloses the subject matter as discussed above with regard to claim 16. Wagner further discloses wherein said drape 26 includes a border skirt 46 and said extending includes engaging the core 22 with the drape 26 such that the border skirt 46 wraps about the sidewalls of the core (Figures 1B and 9 and see paragraph 0039).
Regarding claim 19, Wagner discloses the subject matter as discussed above with regard to claim 16. Wagner further discloses wherein said extending includes encasing the core 22 with the drape 26 (Figure 9 and paragraph 0039).
Regarding claim 20, Wagner discloses the subject matter as discussed above with regard to claims 16 and 19. Wagner further discloses wherein said encasing includes uniting free sections of the drape 26 to encase the core 22 (via zipper 30, Figure 9 and paragraph 0039).
Regarding claim 21, Wagner discloses the subject matter as discussed above with regard to claims 16, 19, and 20. Wagner further discloses wherein said uniting includes zipping (via zipper 30) said free sections together (paragraph 0039 and Figure 9).
Regarding claim 22, Wagner discloses the subject matter as discussed above with regard to claims 16, 19, and 20. Wagner further discloses wherein said uniting includes fastening said free sections together (via zipper 30) to cover the underside of the core 22 (paragraph 0039 and Figure 9).
Regarding claim 28, Wagner discloses the subject matter as discussed above with regard to claim 16. Wagner further discloses wherein said drape 26 is attached to said top panel 24 at a tape edge 84 (Figure 1B and paragraph 0034), said extending including pivoting said drape 26 about said tape edge 84 to engage the core 22 (Figure 9 and paragraph 0039, where the drape 26 moves from the configuration 114, discussed in paragraph 0037, where the drape 26 is folded inwardly over and under the top and bottom of the cover, and assembling mattress 20 would inherently require that the drape be unfolded such that the drape is perpendicular to the top panel, as shown in Figure 9, and this unfolding would require a pivot between the flat configuration of 114 to the three-dimensional deployed position, such that the core 22 may be inserted).
Regarding claim 30, Wagner discloses the subject matter as discussed above with regard to claim 16. Wagner further discloses wherein said drape 26 includes a border skirt 46 for fitting about the side walls of the core 22 and a cover 28 extending outward from the border skirt at a tape edge 84 (Figure 1B), said extending further including pivoting said cover 28 at said top edge to extend over the underside the core 22 and urge said border skirt 46 about said sidewalls (Figures 1B and 9 and paragraphs 0032 and 0039, where flap 110 of cover 28 is pivoted from an open to closed configuration to secure the core 22 inside the cover assembly 21).
Regarding claim 82, Wagner discloses an unassembled mattress system 20 (Figure 9 and paragraph 0039) comprising: a support core 22 having a topside, underside, and an all-around side construction therebetween (Figure 9, where core 22 is a rectangular prism shape); and a cover assembly 21 including a plurality of filler layers 58, 62, 63, 64 secured within a layered cushion panel 24 and a drape 26 having a fixed margin secured 46 to the panel 24 (secured via tape edge 84, Figure 1B) and a second margin (see annotated Figure 7, above, where the drape margin defines the second margin) secured about the panel 24, the cover assembly being alignable with the core 22 such that said drape is detachable at the second margin (via zipper 30, see annotated Figure 7, above) and movable about the first margin 46 to secure the core (Figures 1B and 9 and paragraphs 0032 and 0039, where flap 110 of cover 28 is pivoted from an open to closed configuration to secure the core 22 inside the cover assembly 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of WU (Chinese Patent Publication CN 107007069 A).
Regarding claim 23, Wagner discloses the subject matter as discussed above with regard to claim 16. Wagner does not explicitly disclose wherein said extending includes detaching free sections of the drape and extending the free sections proximately about the core.
Wu teaches wherein said extending includes detaching free sections 116 of the drape 1124 and extending the free sections 116 proximately about the core 100 (Figure 2 and see final paragraph of the English translation of the description of “Embodiment A” where “the opening 116 can be opened and closed so that the outer cover 110 can be removed from the mattress body 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wagner so said extending includes detaching free sections of the drape and extending the free sections proximately about the core, as taught by Wu, because the step of detaching the free sections of Wu allows for the cover to be removed and re-attached such that the cover may be easily cleaned, free from the mattress core (see final paragraph of the English translation of the section “Content of the Invention” which states “when the coat is dirty, it can be cleaned in time to improve the feeling of consumers' experience, and at the same time improve the comfort when in use”). 
Regarding claim 24, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 16 and 23. Wagner, as modified, further discloses wherein said drape 26 has a fixed margin 46 affixed to said top panel 24 and fabric 28 extending therefrom and said extended fabric 28 incudes free margins 110 detachably fastened to the top panel 24 (via zipper 30), said extending including detaching the free margins 110 from the top panel 24 (see Wagner, Figure 7 and paragraph 0037, where, to remove the mattress core 22, the zipper 30 is unzipped, detaching the flap 110, and see Wu, Figure 2 and see final paragraph of the English translation of the description of “Embodiment A” where “the opening 116 can be opened and closed so that the outer cover 110 can be removed from the mattress body 120”).
Regarding claim 25, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 16, 23, and 24. Wagner, as modified, further discloses said extending including attaching (via zipper 30), after said detaching, the free margins 110 to the core 22 (see Wagner, Figure 9 and paragraph 0039 which illustrates and discusses the method of placing the mattress core 22 into the cover assembly 21, and see Wu, Figure 2 and see final paragraph of the English translation of the description of “Embodiment A” where “the opening 116 can be opened and closed so that the outer cover 110 can be removed from the mattress body 120”).
Regarding claim 26, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 16, 23, and 24. Wagner, as modified, further discloses said extending including re-attaching, after said detaching, the free margins 110 beneath the core 22 (see Wagner, Figure 9 and paragraph 0039 which illustrates and discusses the method of placing the mattress core 22 into the cover assembly 21, and see Wu, Figure 2 and see final paragraph of the English translation of the description of “Embodiment A” where “the opening 116 can be opened and closed so that the outer cover 110 can be removed from the mattress body 120”).
Regarding claim 27, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 16, 23, 24, and 26. Wagner, as modified, further discloses wherein, with said re-attaching, said cover assembly 21 encases the core 22 (see Wagner, Figure 9 and paragraph 0039 which illustrates and discusses the method of placing the mattress core 22 into the cover assembly 21, and see Wu, Figure 2 and see final paragraph of the English translation of the description of “Embodiment A” where “the opening 116 can be opened and closed so that the outer cover 110 can be removed from the mattress body 120”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Craft (U.S. Publication No. 2021/0244209)
Nolte et al. (U.S. Publication No. 2021/0235884)
Vester, III et al. (U.S. Publication No. 2019/0298078)
Schneider et al. (U.S. Publication No. 2016/0157625)
Miller (U.S. Patent No. 6,263,532)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673